Citation Nr: 0322346	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1965 to 
January 1968, including a tour of duty in the Republic of 
Vietnam from January 1966 to January 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Board remanded this issue 
to the RO in May 2001 for additional development that 
included identification of, and request for, medical records, 
including service medical records, and a VA orthopedic 
examination and medical opinions.  The case was then returned 
to the Board.  


REMAND

In March 2003, the Board ordered further development in your 
case.  The Board requested additional medical etiology 
opinions from the same VA examiner who previously conducted a 
December 2002 VA compensation examination of the knees.  Your 
case was sent to the Board's Evidence Development Unit (EDU) 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. 
§ 19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration, and without having to 
obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

The RO should readjudicate the issue of entitlement 
to service connection for a bilateral knee 
disorder.  The RO should consider all evidence 
added to the record since the last supplemental 
statement of the case in December 2002, including 
VA orthopedic etiology opinions dated in May 2003.  
If any benefit sought on appeal remains denied, the 
appellant and representative should be furnished a 
supplemental statement of the case and should be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


